VIA SEDAR September 24, 2010 Alberta Securities Commission British Columbia Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Autorité des Marches Financiers Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Superintendent of Securities, Prince Edward Island Securities Commission of Newfoundland Dear Sirs: Re:Baytex Energy Trust Special Meeting of Unitholders We are pleased to advise you of the details of the upcoming meeting of the unitholders of Baytex Energy Trust: Issuer: Baytex Energy Trust Meeting Type:Special Meeting ISIN – Trust Units:CA0731761098 Meeting Date:December 9, 2010 Record Date of Notice:October 20, 2010 Record Date of Voting:October 20, 2010 Beneficial Ownership Determination Date:October 20, 2010 Class of Securities Entitled to Receive NoticeTrust Units Class of Securities Entitled to Vote:Trust Units Place:Calgary, Alberta We are filing this information in compliance with the Canadian Securities Administrators’ National Instrument 54 – 101 regarding Shareholder Communication, in our capacity as the agent for Baytex Energy Trust. Yours truly, ‘Signed” June Lam Account Manager, Client Services cc:Baytex Energy Trust Attn:Murray Desrosiers
